Citation Nr: 0706170	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  97-10 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a herniated nucleus pulposus at L4-5, with 
residual degenerative changes at L4-5 and L5-S1, limitation 
of motion, and pain from August 1, 1995, to March 14, 1999; 
and in excess of 40 percent from March 15, 1999.

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a resection of the 
right distal clavicle with open reduction and internal 
fixation from August 1, 1995, to February 20, 2006, and in 
excess of 30 percent from February 21, 2006.  

3.  Entitlement to an initial evaluation in excess of 0 
percent for hemorrhoids and residuals of a hemorrhoidectomy 
from August 1, 1995, to November 17, 1996; in excess of 10 
percent from November 18, 1996, to March 13, 2006; and in 
excess of 20 percent from March 14, 2006.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for partial, superficial radial nerve palsy of the 
right index finger from August 1, 1995.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Additional rating decisions were issued during 
the pendency of the appeal.

The case was initially remanded to the RO for additional 
development and adjudicative action in January 2000.  

The matter was most recently before the Board in June 2004, 
at which time it was again remanded to the RO, through the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to facilitate the undertaking of 
certain procedural and evidentiary development.  

While the case remained in remand status, the AMC's Resource 
Center in Huntington, West Virginia, by rating action in June 
2006 increased the initial rating for the veteran's 
hemorrhoid disorder from 10 to 20 percent, effective from 
March 14, 2006, and increased the initial evaluation for 
disability of the right clavicle from 10 to 30 percent, 
effective from February 21, 2006.  As those awards are not a 
complete grant of benefits, the issues remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  All other 
ratings for those disabilities and for service-connected 
disorders of the veteran's low back and right index finger 
were confirmed and continued.  

The issues regarding the veteran's claims for higher initial 
ratings for a herniated nucleus pulposus at L4-5 and for 
radial nerve palsy with respect to the right index finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  From August 1, 1995, to February 20, 2006, the veteran's 
residuals of a resection of the right distal clavicle were 
manifested primarily by pain, but without ankylosis, 
limitation of motion, humeral impairment, or impairment of 
the clavicle or scapula.  

2.  From February 20, 2006, the residuals of a resection of 
the right distal clavicle are shown to be manifested by 
limitation of motion of the right (dominant) arm and 
shoulder, but without a showing of motion limited to 25 
degrees from the side; and neither ankylosis of the 
scapulohumeral articulation, flail shoulder, false flail 
joint, nor fibrous union involving the humerus is shown.  

3.  From August 1, 1995, to November 17, 1996, painful and 
bloody hemorrhoids were noted to be present, but such were 
not more than mild or moderate in degree.  

4.  From November 18, 1996, to March 13, 2006, the veteran's 
hemorrhoids were large and thrombotic and frequent 
recurrences thereof were occurring; secondary anemia or 
fissures were not then demonstrated.  

5.  Since March 14, 2006, the veteran has been in receipt of 
the highest available schedular evaluation for severe 
hemorrhoidal disease.  






CONCLUSIONS OF LAW

1.  From August 1, 1995, to February 20, 2006, the schedular 
criteria for the assignment of a rating in excess of 10 
percent for residuals of a resection of the right distal 
clavicle have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2006).

2.  From February 20, 2006, the schedular criteria for the 
assignment of a rating in excess of 30 percent for residuals 
of a resection of the right distal clavicle have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2006).

3.  From August 1, 1995, to November 17, 1996, the schedular 
criteria for the assignment of a rating in excess of 0 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2006).

4.  From November 18, 1996, to March 13, 2006, the schedular 
criteria for the assignment of a rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2006).

5.  From March 14, 2006, the schedular criteria for the 
assignment of a rating in excess of 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in June 
2004, and prior to that, in January 2000.  All of the actions 
previously sought by the Board through its prior development 
requests appear to have been completed in full as directed, 
and it is of note that the veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the claims 
herein at issue, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the veteran was provided in the AMC's 
letter of June 2004 and supplemented by the AMC's 
correspondence to the veteran in July 2005 and August 2006.  
The veteran was thereby notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the June 2004 VCAA letter was issued 
subsequent to the initial RO decision, but it is evident that 
the claim was readjudicated by VA after providing full VCAA 
notice to the veteran, including that pertaining to Dingess-
Hartman.  See Supplemental Statement of the Case (SSOC) 
issued in August 2006; Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains the veteran's service medical records.  
On remand, the AMC through its correspondence to the veteran, 
beginning in June 2004 and thereafter, requested that he 
furnish identifying information with respect to any medical 
provider whose records of treatment were not already on file, 
to which he did not respond.  The record likewise reflects 
that multiple VA medical examinations have been afforded the 
veteran during the course of the instant appeal, with such 
examinations having been comprehensive in scope and 
productive of detailed clinical and laboratory findings.  As 
there is ample competent evidence of record to render an 
appellate decision, there is no duty to provide another 
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Initial Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for disability of the right distal 
clavicle and for hemorrhoids was established by the RO 
through its rating decision of January 1996.  Ratings for 
each of the foregoing were assigned, effective from August 1, 
1995.  Given that the veteran timely appealed the initial 
ratings assigned in January 1996, the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) is applicable.  Under 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.  

Right Distal Clavicle

As indicated above, service connection for postoperative 
residuals of a resection of the right distal clavicle, with 
open reduction and internal fixation, was established by RO 
action in January 1996, at which time a 0 percent rating was 
assigned therefor under DC 5203, effective from August 1, 
1995.  By action reflected in a November 2003 supplemental 
statement of the case, the initial noncompensable rating was 
increased as of August 1995 to 10 percent under DC 5203.  
Rating action effectuated in June 2006 reflects a further 
increase from 10 percent to 30 percent, effective from 
February 2006, under DC 5201.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under DCs 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
Forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5200, ratings from 30 to 50 percent are assignable 
for the dominant upper extremity affected by ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200.

DC 5201 provides that limitation of motion of the major or 
minor arm at the shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is assignable when there is 
malunion, with moderate deformity; a 30 percent rating is for 
assignment when there is marked deformity of the major arm.  
Also under DC 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
assignable with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is also for 
assignment when there are frequent episodes and guarding of 
all arm movements for the major arm.  38 C.F.R. § 4.71a, DC 
5202.

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the 
clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion 
with loose movement, a 20 percent rating is assignable.  Id.  
For nonunion without loose movement, and for malunion, a 10 
percent rating is assignable.  Id.

It must also be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitations 
which are due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id. Weakness is also as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Id.  Instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  Id.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Id.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Id.  Flexion elicits such 
manifestations.  Id.

The record reflects a prior history of a post-operative 
fractured clavicle, which was documented during the course of 
post-service hospitalizations for treatment unrelated to the 
right shoulder in November and December 1996.  In September 
1997, the veteran received VA outpatient treatment for 
complaints of right shoulder pain.  When evaluated by VA in 
January 2003, the veteran complained of right shoulder pain 
and examination revealed pain on motion, although range of 
motion of the right shoulder was full.  The examiner noted 
that some limitation of motion would be expected due to pain 
on repetitive use, but the degree of any such limitation was 
not quantified.  No fatigue, incoordination, or lack of 
endurance was noted.  X-rays showed the right distal clavicle 
to be absent.  The diagnosis included status-post resection 
of the right distal clavicle/ORIF with residual superficial 
radial nerve palsy.  

On a VA medical examination conducted in February 2006, the 
veteran described right shoulder symptoms of deformity, 
instability, pain, stiffness, and weakness.  He denied 
experiencing episodes of dislocation or flare-ups.  Flexion 
of the right shoulder (forward elevation) was to 50 degrees, 
actively, with pain beginning at 40 degrees, and to 90 
degrees, passively.  Abduction was to 60 degrees, passively, 
and to 45 degrees, actively.  No additional motion loss was 
found with repetitive motion; weakness and pain were judged 
to be present, but without any specified effect on range of 
motion.  No recurrent shoulder dislocation or ankylosis was 
present.  X-rays identified shortening and irregularity of 
the distal clavicle, suggesting post-surgical change.  The 
acromial side of the acromioclavicular joint appeared to be 
normal, and there was noted to be a bone excrescence 
protruding inferiorly from the distal clavicle.  The 
diagnoses were of a status post stabilization procedure of 
the right shoulder with limited motion, degenerative joint 
disease, and an anterior impingement syndrome.  Such were 
found to prevent certain activities such as exercise and 
sports participation and to severely restrict feeding, 
bathing, and dressing activities.  

The foregoing data fail to identify a basis for the 
assignment of a schedular evaluation in excess of 10 percent 
between August 1, 1995 and February 20, 2006.  The RO 
assigned a 10 percent rating for that time period on the 
basis of additional limitation due to pain pursuant to the 
directives set forth in the DeLuca case, but no more than a 
10 percent evaluation is shown to be warranted either on the 
basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca or by 
application of the schedular criteria set forth in 38 C.F.R. 
§ 4.71a.  Pain is referenced in an outpatient record in 1997, 
but there is otherwise no showing of ankylosis, limitation of 
motion to the shoulder level, or humeral or clavicle 
impairment, such as might warrant assignment of an increased 
schedular evaluation during that time frame.  

Regarding the period on and after February 21, 2006, there is 
no showing of any ankylosis of the scapulohumeral 
articulation or of limitation of motion of the veteran's 
dominant arm to 25 degrees from side, due to dislocation or 
any other shoulder involvement.  Indicia of a flail shoulder, 
false flail joint, or fibrous union involving the humerus are 
absent.  While pain and functional loss have been associated 
with the veteran's motion loss, it is noted that significant 
restrictions are contemplated by the 30 percent rating 
assigned under DC 5201 and the record does not otherwise 
document the presence of a disability picture for which a 
schedular evaluation in excess of 30 percent is warranted.  
In other words, motion of the right shoulder is not shown to 
be limited to 25 degrees from the side, and the veteran's 
symptoms do not more closely approximate the criteria for the 
assignment of a 30 percent rating under DC's 5200, 5202 or 
5203.  It, too, is noted that the examining physician found 
no additional motion loss on the basis of pain, repetitive 
motion, or other activity.  38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, DCs 5200-5203; DeLuca.

In all, a preponderance of the evidence is against the 
veteran's claim for an initial or staged rating in excess of 
10 percent for his service-connected right shoulder disorder 
from August 1, 1995, to February 20, 2006, and in excess of 
30 percent from February 21, 2006.  As such, the benefit-of-
the-doubt doctrine is not applicable, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Fenderson, supra; see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




Hemorrhoids

Service connection for hemorrhoids and for postsurgical 
residuals of a hemorrhoid removal procedure was established 
by RO action in January 1996, at which time a 0 percent 
rating was assigned pursuant to 38 C.F.R. § 4.114, DC 7336, 
as of August 1, 1995.  Such rating remained in effect until a 
November 2003 RO action increased the rating from 0 percent 
to 10 percent, effective from November 18, 1996.  A further 
increase from 10 percent to 20 percent was effectuated by the 
AMC in its action of June 2006, with the increased being made 
effective from March 14, 2006.  

A 20 percent evaluation is assignable for hemorrhoids, 
internal or external, with persistent bleeding and secondary 
anemia or fissures.  Large or thrombotic hemorrhoids, which 
are irreducible, and with excessive redundant tissue, 
evidencing frequent occurrences, are assigned a 10 percent 
evaluation.  A mild or moderate hemorrhoid disorder is rated 
0 percent disabling.  38 C.F.R. § 4.114, DC 7336.

Evidence on file, including the report of VA medical 
examination in October 1995 which showed only that the 
veteran had hemorrhoids, does not disclose the presence of 
large or thrombotic hemorrhoids until November 1996, when he 
was admitted to a service department facility for evaluation 
and treatment of gastrointestinal symptoms.  During the 
course of such hospitalization, testing revealed the presence 
of large internal and external hemorrhoids and a 
hemorrhoidectomy followed in December 1996.  When seen in 
January 1997, the veteran complained of blood on toilet 
tissue, and further evidence of bleeding was shown in an 
outpatient progress note compiled in May 1997.  Based on this 
evidence, there is no basis to assign a compensable rating 
prior to November 1996.  

Large, thrombotic hemorrhoids were identified on a VA medical 
examination in January 2003.  Such were noted to be friable 
and tender, with mild ulceration, but without fissures.  No 
evidence of anemia was shown clinically or from blood 
testing.  On a VA medical evaluation on March 14, 2006, 
severe hemorrhoidal disease was found to be present, with a 
considerable worsening of such disorder during the past year.  
Frank blood in the stool was noted to occur on a daily basis, 
with daily prolapse of the internal hemorrhoids and their 
spontaneous reduction.  Considerable itching for several 
hours each day was described.  Colonoscopy revealed large 
internal hemorrhoids, and in the opinion of the examiner, the 
veteran's quality of life was adversely impacted by the 
chronic symptoms of his hemorrhoidal disease and the chronic 
blood loss associated therewith.  

As there is no showing of anemia or anal fissures from 
November 18, 1996, to March 13, 2006, there is no basis for 
the assignment of more than a 10 percent evaluation for the 
veteran's hemorrhoids during that period.  Moreover, the 20 
percent evaluation in effect from March 14, 2006, is the 
highest available evaluation for the veteran's hemorrhoids 
under DC 7336, and, therefore, a rating in excess of 20 
percent is not for assignment under DC 7336 on or after March 
14, 2006.  Finally, there is no other diagnostic code that 
would appropriately afford the veteran a rating in excess of 
20 percent for the service-connected hemorrhoids on or after 
March 14, 2006.  

Because the veteran is currently in receipt of the maximum 
scheduler evaluation under the assigned diagnostic code for 
hemorrhoids, the potential application of 38 C.F.R. § 
3.321(b)(1) (2006) has also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there 
has been no showing that the service-connected hemorrhoids 
under consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  The Board does not doubt that the veteran has 
significant hemorrhoid disease which may result in certain 
work restrictions.  However, the Board also finds that the 
regular scheduler standards contemplate the symptomatology 
shown.  In essence, the Board finds no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, a preponderance of the evidence is against 
entitlement to an initial rating in excess of 0 percent from 
August 1995 to November 1996, in excess of 10 percent from 
November 18, 2006, or in excess of 20 percent from March 14, 
2006.  38 U.S.C.A. § 5107(b); Fenderson, Ortiz, Gilbert, 
supra.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected postoperative residuals of a resection of 
the right distal clavicle with open reduction and internal 
fixation from August 1, 1995, to February 20, 2006, and in 
excess of 30 percent from February 21, 2006, is denied.  

An initial evaluation in excess of 0 percent for the service-
connected hemorrhoids and residuals of a hemorrhoidectomy 
from August 1, 1995, to November 17, 1996; in excess of 10 
percent from November 18, 1996, to March 13, 2006; and in 
excess of 20 percent from March 14, 2006, is denied.


REMAND

There remain for consideration the veteran's claims for 
initial ratings for his service-connected herniated nucleus 
pulposus at L4-5, with residual degenerative changes at L4-5 
and L5-S1, limitation of motion, and pain, as well as radial 
nerve palsy affecting the right index finger.  

Pursuant to June 2004 remand instructions, the veteran was 
afforded a detailed medical examination with respect to his 
low back in early 2006, but page seven of such report 
specifically notes that such examination was not conducted to 
assess the severity of intervertebral disc disease (IDD).  In 
fact, the examiner does not address the occurrence of 
incapacitating episodes of IDD or their frequency or 
duration.  Given that the predominant component of the 
veteran's low back disability is in the nature of an IDD, 
remand is deemed necessary to obtain needed medical data for 
rating purposes.  

Regarding the veteran's right index finger, it is noted that 
a VA physician who performed a VA medical examination in 
January 2003 determined that the service-connected disability 
involving the veteran's right index finger was primarily 
manifested by partial, superficial radial nerve palsy, as 
opposed to ulnar neuropathy.  While it is noted that the RO 
recharacterized the disability in question in November 2003 
and subsequently, to reflect the physician's findings in 
January 2003, the RO and AMC have continued to rate the 
disability in question under DC 8516 as a disorder involving 
the ulnar nerve, as opposed to DCs 8514, 8614, and 8714 with 
respect to the radial nerve.  As such, further adjudicatory 
action is deemed necessary, prior to entry of a final 
decision as to the initial rating to be assigned either 
directly or by analogy.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims for 
entitlement to an initial evaluation in 
excess of 20 percent for a herniated 
nucleus pulposus at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, 
limitation of motion and pain from August 
1, 1995, to March 14, 1999; and in excess 
of 40 percent from March 15, 1999, and 
for an initial evaluation in excess of 10 
percent for partial, superficial radial 
nerve palsy of the right index finger 
from August 1, 1995.  The veteran must 
also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  
Finally, he must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient identifying 
information and authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him with respect to the development of 
his claim must then be afforded.  

2.  All records of VA medical treatment 
not already on file, which were compiled 
at VA facilities from August 1995 to the 
present and which pertain to the 
veteran's claimed low back disorder or 
his radial nerve palsy affecting the 
right index finger, must be obtained and 
associated with the veteran's claims 
folder.

3.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist, for the purpose of 
identifying the nature and severity of 
his service-connected herniated nucleus 
pulposus at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, 
limitation of motion and pain.  The 
relevant evidence in the claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination must include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary.  All pertinent diagnoses must 
be set forth, and all symptoms should be 
reported based on the old, and revised 
criteria set forth in the regulations 
governing disabilities of the spine.  

The examiner is specifically asked to 
note any and all indicia of an 
intervertebral disc syndrome, including 
but not limited to whether incapacitating 
episodes thereof have occurred, and, if 
so, their duration in weeks and the 
number of such episodes occurring in a 
12-month period.  An incapacitating 
episode is defined by regulation as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

4.  Lastly, readjudication of the claims 
for entitlement to an initial evaluation 
in excess of 20 percent for a herniated 
nucleus pulposus at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, 
limitation of motion and pain from August 
1, 1995, to March 14, 1999; and in excess 
of 40 percent from March 15, 1999, and 
for an initial evaluation in excess of 10 
percent for partial, superficial radial 
nerve palsy of the right index finger 
from August 1, 1995, must be undertaken.  
The adjudication of the claim for an 
initial rating for radial nerve palsy of 
the right index finger should entail 
consideration of DCs 8514, 8614, and 
8714, which pertain to pathology of the 
radial nerve, for rating such disability 
either directly or by analogy.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with an appropriate 
supplemental statement of the case and be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of these matters should be drawn 
from the actions requested.



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


